         Case 5:13-cr-00785-OLG Document 114 Filed 10/24/18 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                          §
              Plaintiff                            §
                                                   §
VS.                                                §        CAUSE NO. 5:13-CR-00785-3-OLG
                                                   §
RAUL GONZALEZ, JR.                                 §
            Defendant                              §

 RULE 60(b) MOTION FOR RELIEF FROM JUDGMENT OR ORDER ON PETITION
               FOR HEARING TO ADJUDICATE VALIDITY OF
    THIRD PARTY INTEREST IN PROPERTY AND CLAIM FOR PROPERTY
                           (21 U.S.C. §853(n))

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Now Comes Raul Gonzalez Trevino, Individually and as Trustee of the Raul Gonzalez

Trevino Living Trust, Petitioner, and files this Rule 60(b) Motion for Relief from Judgment or

Order on his Petition for a Hearing to Adjudicate the Validity of Third Party Interest in Property

and Claim for Property pursuant to the provisions of 21 U.S.C. § 853(n) and Rule 32.2(c),

Federal Rules of Criminal Procedure, and in support thereof would show the Court as follows:


a.      Chronology


        1.      The following chronology of events/filings in this case is pertinent to the issue of

the forfeiture of Petitioner’s interest in real property:


Date Filed    Docket No. (if Event
              applicable)
9/18/2013     5              Sealed indictment, with Notice of Forfeiture, returned against
                             Raul Gonzalez, Jr.
10/7/2013                    Indictment unsealed




                                                    1
           Case 5:13-cr-00785-OLG Document 114 Filed 10/24/18 Page 2 of 8




12/4/2014     51                    United States files Motion for Preliminary Order of Forfeiture

12/5/2014     52                    Court enters Preliminary Order of Forfeiture

12/7/2014     53                    Defendant Raul Gonzalez, Jr. timely files Response to
                                    Government’s Motion for Preliminary Order of Forfeiture
                                    stating that he “has no current interest whatsoever in the listed
                                    real property and is unaware whether he has any future
                                    interest”.
12/15/2014 55                       Government files a Reply to Defendant Raul Gonzalez, Jr’s
                                    Response to Government’s Motion for Preliminary Order of
                                    Forfeiture
2/6/2015      65                    Judgment and Commitment as to Raul Gonzalez, Jr.,
                                    Defendant, signed.
12/23/2015 93                       Motion for Hearing filed by Raul Gonzalez Trevino

12/23/2015 94                       Motion for Hearing filed by Alejandra Paola Ibarra Vazquez

5/9/2018      107                   Sua Sponte Order dismissing Motions for Hearing filed by
                                    Raul Gonzalez Trevino and Alejandra Paola Ibarra Vazquez
                                    entered
9/21/2018     111                   Government’s Motion for Final Judgment of Forfeiture filed

9/25/2018     112                   Judgment of Forfeiture entered




b.     The Property
       2.      The property in issue which was subject to the Final Order of Forfeiture entered

on September 25, 2018 is described as follows:

       Real property located at 5 Bowood Court, San Antonio, Bexar County, Texas
       78218, more particularly described as Lot 5, Block 10, New City Block 17500,
       Oakwell Farms Unit 9-A, In the City of San Antonio, Bexar County, Texas,
       According to the Plat Thereof Recorded in Volume 9514, Page 192-194, Deed
       and Plat Records of Bexar County, Texas (“5 Bowood Court”).

c.     Nature of Petitioner’s Right, Title and Interest in the Property and Time and
       Circumstances of Acquisition of Interest: 5 Bowood Court
       3.      Petitioner owns a fee simple title interest in 5 Bowood Court as shown by the

public record. The chain of title leading to Petitioner’s interest is described as follows:


                                                  2
         Case 5:13-cr-00785-OLG Document 114 Filed 10/24/18 Page 3 of 8




       A.      Property conveyed by Rizwin G. Madlani to Petitioner, Raul Gonzalez, by

Warranty Deed with Vendor’s Lien dated August 17, 1993 and recorded in Volume 5765, Page

1778 of the Real Property Records of Bexar County, Texas. In connection with that transaction,

Petitioner, Individually, executed a Deed of Trust, Assignment of Rents, Security Agreement and

Financing Statement in favor of International Bank of Commerce to secure payment of a

promissory note dated August 16, 1993 in the amount of $227,500.00. The Deed of Trust is

recorded at Volume 5765, Page 1781 of the Real Property records of Bexar County, Texas.

       B.      Property conveyed by Petitioner Raul Gonzalez Trevino, Individually, to

Petitioner, Raul Gonzalez Trevino, Trustee of the Raul Gonzalez Trevino Living Trust by

Special Warranty Deed dated November 28, 2012 and recorded in Book 15853, Page 413 of the

Real Property Records of Bexar County, Texas.

       4.      By virtue of the above referenced chain of title, Petitioner is currently the fee

simple owner of 5 Bowood Court. He owns 5 Bowood Court in his capacity as Trustee of the

Raul Gonzalez Trevino Living Trust. He alleged and made, by filing his sworn Petition, a prima

facie case establishing his title to the Property. As shown above, his sworn Petition was filed on

December 23, 2015. The Government did not object to or file a written opposition to his Petition.

In addition, the Government did not file a motion to dismiss the Petition alleging lack of

standing, failure to state a claim or any other lawful reason (such as that the Petition was

untimely). Fed. R. Civ. P. 32.2(c)(1)(A).

       d.      Standard for Motion filed under Rule 60(b)

       5.      Rule 60(b) provides that “[o]n motion and just terms, the court may relieve a

party or its legal representative from a final judgment, order, or proceeding for the following

reasons: (1) mistake, inadvertence, surprise, or excusable neglect; [or] . . . (6) any other reason



                                                3
         Case 5:13-cr-00785-OLG Document 114 Filed 10/24/18 Page 4 of 8




that justifies relief.” Fed. R. Civ. P. 60(b)(1), (6). Rule 60(b)(1) provides relief for a party that

has failed to “timely answer or otherwise defend” if the party demonstrates that its failure (1)

“resulted from justifiable neglect” and (2) “that a fair probability of success on the merits existed

if the judgment were to be set aside.” Fed. Sav. & Loan Ins. Corp. v. Kroenke, 858 F.2d 1067,

1069 (5th Cir. 1988). Rule 60(b)(6) is a catch-all provision that provides relief for “any other

reason” but is only granted “if extraordinary circumstances are present.” Hess v. Cockrell, 281

F.3d 212, 215–16 (5th Cir. 2002) (quoting Batts v. Tow-Motor Forklift Co., 66 F.3d 743, 747

(5th Cir. 1995)).

       6.      Criminal forfeiture proceedings are governed by Rule 32.2 of the Federal Rules of

Civil Procedure. Ancillary proceedings, involving the property rights of third parties, are

addressed in subsection (c) of the Rule, which provides as follows:

(c) ANCILLARY PROCEEDING; ENTERING A FINAL ORDER OF FORFEITURE.
     (1) In General. If, as prescribed by statute, a third party files a petition asserting an interest
  in the property to be forfeited, the court must conduct an ancillary proceeding, but no ancillary
  proceeding is required to the extent that the forfeiture consists of a money judgment.
        (A) In the ancillary proceeding, the court may, on motion, dismiss the petition for lack of
     standing, for failure to state a claim, or for any other lawful reason. For purposes of the
     motion, the facts set forth in the petition are assumed to be true.
        (B) After disposing of any motion filed under Rule 32.2(c)(1)(A) and before conducting a
     hearing on the petition, the court may permit the parties to conduct discovery in accordance
     with the Federal Rules of Civil Procedure if the court determines that discovery is necessary
     or desirable to resolve factual issues. When discovery ends, a party may move for summary
     judgment under Federal Rule of Civil Procedure 56.
     (2) Entering a Final Order. When the ancillary proceeding ends, the court must enter a final
  order of forfeiture by amending the preliminary order as necessary to account for any third-
  party rights. If no third party files a timely petition, the preliminary order becomes the final
  order of forfeiture if the court finds that the defendant (or any combination of defendants
  convicted in the case) had an interest in the property that is forfeitable under the applicable
  statute. The defendant may not object to the entry of the final order on the ground that the
  property belongs, in whole or in part, to a codefendant or third party; nor may a third party
  object to the final order on the ground that the third party had an interest in the property.




                                                  4
          Case 5:13-cr-00785-OLG Document 114 Filed 10/24/18 Page 5 of 8




     (3) Multiple Petitions. If multiple third-party petitions are filed in the same case, an order
  dismissing or granting one petition is not appealable until rulings are made on all the petitions,
  unless the court determines that there is no just reason for delay. (emphasis added)
    (4) Ancillary Proceeding Not Part of Sentencing. An ancillary proceeding is not part of
  sentencing.
        7.      Rule 32.2 provides that the Court may dismiss a petition “on motion”. Fed. R.

Crim. P. 32.2(c)(1)(A). No Motion to Dismiss or other objection to the form or timeliness of the

Petitions filed by interested third parties was filed or asserted by the Government. The sua sponte

action of the Court was not authorized by Rule 32.2. The cases cited by the Court in its Order

dealt with the granting of motions to dismiss filed by the Government (or, in one case, denying a

Motion to Amend a Petition). See United States v. Alvarez, 710 F. 3d 565, 566(5th Cir.

2013)(petition dismissed on Government motion to dismiss amended to add complaint that

petition was untimely); United States v. Lamid, 863 Fed. Appx. 319, 325 (5th Cir.2016)(court

denied a request for leave to amend a petition by adding the correct petitioner. Government

apparently opposed the request: “[i]n agreeing with the government that allowing Rudy to file a

new claim would violate the 30 day time period…”); United States v. Sharma, 509 Fed. Appx.

381, 382-383 (5th Cir. 2013)(government opposed the petition arguing, in part, that it was

untimely; court also relied on petitioner’s lack of standing). The District Court also relied upon

an 11th Circuit Case, United States v. Marion, 562 F. 3d 1330 (11th Cir. 2009). That case also

involved a ruling by the district court on a government motion to dismiss raising the untimeliness

of the petitioner’s filing.

        8.      In this case the Government did not move to dismiss the Petitions nor did the

Government file a written opposition to the Petitions pointing out any defects in their filing. At

the time of their filing, the Court had not yet entered a final judgment of forfeiture.




                                                  5
         Case 5:13-cr-00785-OLG Document 114 Filed 10/24/18 Page 6 of 8




       9.      While the underlying criminal case was pending against Petitioner’s son Raul

Gonzalez, Jr., the Government was put on written notice of father Raul Gonzalez, Sr.’s

ownership of 5 Bowood Court, and his desire to contest the forfeiture of his property. During the

criminal proceedings against Raul Gonzalez, Jr. , both he and his counsel informed the

Government that he had no ownership interest in his father’s property at 5 Bowood Court. In the

Government’s Reply to the Raul Garza Jr. Response to the Preliminary Order of Forfeiture

(Doc.55 12/15/14), the Government represented as follows:

              “Furthermore, the motion before the Court is a “Preliminary” Order of
       forfeiture. By entering this Order the Court orders the United States to send direct
       notice of the forfeiture to all known interested third parties, to publish notice of
       the forfeiture for all other potential claimants, and generally, to finalize all
       ownership interests in the property in anticipation of forfeiting the property to the
       United States At this time, if the United States makes a determination that the
       Defendant has no ownership interest in the real property sought for forfeiture,
       such real property will not be included in the United States’ Motion for Final
       Order of Forfeiture.”


Throughout the criminal proceedings, from start to finish, the Government was provided with

information and notice that he has no ownership interest in the property at 5 Bowood Court, and

that the property is owned by his father, Raul Gonzalez, Sr.

       10. While the underlying criminal case was pending against Raul Gonzalez. Jr. a meeting

was held at the U.S. Attorney’s Office Forfeiture Section, to assert and discuss the 3d party

interest of Raul Gonzalez, Sr. in 5 Bowood Court, and other family members in other properties

then listed in the indictment. It appears that the Court’s reliance on the law enforcement notice

published in www.forfeiture.com is misplaced in this case, where the Government had actual

notice of the ownership interest claimed by Raul Gonzalez. Sr. in the 5 Bowood Court property,

and his desire to contest any forfeiture of the property. Additional facts important to the timeline

of the criminal case and this criminal forfeiture proceeding are relevant to this motion, but due to

                                                 6
         Case 5:13-cr-00785-OLG Document 114 Filed 10/24/18 Page 7 of 8




the nature of case should be addressed by the parties in a hearing with the Court in Chambers.

With respect to 5 Bowood Court Petitioner has a legal right, title, and interest in the property as

described above. Such right, title and interest renders the order of forfeiture invalid in whole or

in part because the right, title, or interest was vested in the Petitioner rather than the Defendant

and was superior to any right, title, or interest of the Defendant at the time of the commission of

the acts which gave rise to the forfeiture of the property under 21 U.S.C. §853; and Petitioner is a

bona fide purchaser for value of the right, title, or interest in the property and was at the time of

purchase reasonably without cause to believe that the property was subject to forfeiture under 21

U.S.C. §853.

       11.     Petitioner has shown that his failure to file his Petition within thirty (30) days of

the notices following entry of the preliminary order of forfeiture was the result of mistake,

inadvertence, surprise or excusable neglect and that there exist other reasons the justify relief to

allow Petitioner to present evidence of his ownership in the 5 Bowood Court property.

       WHEREFORE, Petitioner requests that the Court hold a hearing on this Motion, partially

in chambers as requested herein, and grant this Motion and enter an order under Rule 60(b) of

the Federal Rules of Civil Procedure granting to Petitioner relief from the final judgment of

forfeiture and the order striking his Petition and granting Petitioner such hearings as are

requested herein and an opportunity to present evidence in support of his claim to ownership of

the real property in issue herein. pursuant to the provisions of 21 U.S.C. § 853(n) and Rule

32.2(c), Federal Rules of Criminal Procedure.

                                              Respectfully submitted,

                                              /s/ John A. Convery
                                              John A. Convery
                                              HASDORFF & CONVERY
                                              1005 S. Alamo St.

                                                 7
        Case 5:13-cr-00785-OLG Document 114 Filed 10/24/18 Page 8 of 8




                                          San Antonio, Texas 78210
                                          (210) 738-9060-Phone
                                          (210) 7389-94264-Fax
                                          hasconpc@aol.com
                                          State Bar No. 04715100

                                          ATTORNEY FOR PETITIONER
                                          RAUL GONZALEZ TREVINO




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Document

was ELECTRONICALLY FILED with the Clerk of the Court using the CM/ECF system

which will send notification to the following:

              Ms. Marynelda Valadez
              United States Attorney’s Office
              Western District of Texas
              601N.W. Loop 410, Suite 600
              San Antonio, Texas 78216

       On this the 24th day of October, 2018.

                                          /s/ John A. Convery




                                                8
